IN THE COURT OF COMMON PLEAS FOR THE STATE OF
DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE, )
)
)
V. ) Case No.: 2003007159
)
JAMIE L. JONES, )
)
Defendant. )
Submitted: October 14, 2021
Decided: December 6, 2021
Zach Rosen, Esq. Brian Rick, Esq.
Deputy Attorney General Assistant Public Defender
820 N. French Street, 7 Floor 900 N. King Street, 2"4 Floor
Wilmington, DE 19801 Wilmington, DE 19801
Attorney for the State of Delaware Attorney for Defendant

MEMORANDUM OPINION AND ORDER

Manning, J.
FACTUAL AND PROCEDURAL HISTORY

On March 12, 2020, Jamie L. Jones (“Defendant”) was arrested by Trooper
Adams of the Delaware State Police (“Adams”) for the offense of Driving a Vehicle
Under the Influence of Alcohol in violation of 21 Del. C. § 4177; Failure to Have
Insurance Identification in Possession in violation of 21 Del. C. § 2118; Failure to
Remain in Single Lane in violation of 21 Del. C. § 4122; and Failure to Signal in
violation of 21 Del. C. § 4155(b).

Adams, the sole witness to offer testimony at the hearing, described the events
surrounding Defendant’s arrest as follows. Adams was on a routine patrol traveling
eastbound on Ogletown Stanton Road when he came upon Defendant’s vehicle, also
traveling east in the right lane. Adams observed Defendant activate her right turn
signal, change lanes into the right turn lane, and merge onto southbound Salem
Church Road. As Defendant turned, Adams observed the right wheels of
Defendant’s car cross the white fog line and cross into the right shoulder of the
roadway. Adams continued behind Defendant and observed Defendant’s car cross
the white fog line two more times—both times with the right tire and one of which
lasted “approximately eight seconds.” Defendant then quickly activated her left turn
signal, moved into the left turn lane, and made a left hand turn into the Salem Village
Square parking lot. Adams then activated his emergency lights and pulled over the

vehicle.
After both vehicles pulled into the parking lot, Defendant swiftly exited the
vehicle and approached Adams before Adams had the opportunity to call in the stop.
Upon contact with Defendant, Adams noticed Defendant’s erratic behavior and the
odor of alcohol. Adams performed field sobriety tests and Defendant was ultimately
placed under arrest.

On September 20, 2021, Defendant filed this Motion to Suppress (“Motion”)
all evidence. On October 14, 2021, the Court held a Suppression Hearing. At the
hearing, the State presented the testimony of Adams and entered into evidence the
motor vehicle video recording (“MVR”) of the events leading up to, during, and after
Defendant’s traffic stop. Defendant did not present any testimony and did not enter
any exhibits into evidence.

PARTIES CONTENTIONS

Here, it is undisputed that the circumstances subsequent to the initial traffic
stop constituted sufficient probable cause to arrest Defendant. However, the parties
differ as to whether Adams had reasonable articulable suspicion to initiate the traffic
stop in the first place.

Defendant argues that to conduct a lawful traffic stop, there must be
reasonable articulable suspicion that Defendant committed a traffic violation and,
although Adams may have believed Defendant was not driving properly, there was

no actual violation of Delaware’s motor vehicle laws prior to the stop of Defendant’s
vehicle. The State disagrees with Defendant’s argument and believes there was
reasonable articulable suspicion for Adams to conduct the traffic stop.
LEGAL STANDARD

On a Motion to Suppress, the State bears the burden of establishing, by a
preponderance of the evidence, that the challenged search or seizure was valid under
the rights guaranteed by the United States Constitution, the Delaware Constitution,
and Delaware statutory law.' To justify a vehicle stop, the officer must be able to
point to objective facts which would support reasonable articulable suspicion that
the defendant had committed a criminal or traffic offense.”

DISCUSSION

Adams testified to two actions as the basis of his decision to pull Defendant
over: (1) several failures to maintain the lane in violation of §4122 and (2) a turn
signal violation under §4155.

1. Failure to Maintain Lane

Adams testified that Defendant crossed the fog line “at least three times” and
once for “approximately eight seconds.” The State provided MVR footage which
did confirm Adams’ testimony as to the lane crossing but not for eight seconds in

length.

 

' State v. Anderson, 2012 WL 4056130, at *3 (Del. Super. Oct. 14, 2010).

2 Id.
Analysis of whether there is sufficient reasonable suspicion to support a traffic
stop for violation of § 4122 is unique in that it inherently requires evaluation of the
defendant’s actions before deviating from the lane. A violation of § 4122 occurs
only if a driver deviates from the lane without first ascertaining that it can be done
safely. The significance of this condition precedent—safety—was well discussed in
State v. Blank, in which the Delaware Superior Court found that § 4122 “concurs
with the notion that changing lanes and crossing lane markings on a highway are
only prohibited when the driver has neglected to ascertain whether such movement
can be made with safety; the statute does not outright prohibit crossing lane lines
(even if for no apparent reason).” 7 The Court in Blank explained that the trooper
failed to establish reasonable suspicion because he did not demonstrate that the
defendant’s line-crossing was done without first ascertaining safety.‘

Similarly, in State v. Seaton, the defendant was pulled over after the trooper
observed defendant’s vehicle turn on its right signal, drift approximately twelve
inches into the left lane for two seconds and then immediately return into the right
lane, making a right turn.* Upon review of the MVR, the Superior Court found that

the defendant’s conduct was not dangerous; he was not driving at an irregular speed

 

3 State v. Blank, 2001 WL 755932, at *2 (Del. Super. June 26, 2001).
4 Id.

5 State v. Seaton, 2018 WL 656380, at *3 (Del. Super. Jan. 30, 2018).
or manner, there were no vehicles around besides the trooper’s (who was at least
three car lengths behind), and there was no issue in the way defendant made the right
turn.° The Court found that the defendant’s digression was minimal and did not
constitute enough for reasonable suspicion.’

Here, I do not find that Adams had reasonable suspicion to conduct a traffic
stop on a violation of § 4122 alone. Although Adams testified, as supported by the
MVR, that Defendant crossed the Salem Church Road fog line a few times, he did
not establish that Defendant did so without first ascertaining the safety of such
maneuvers. Moreover, similar to Seaton, Defendant’s tires only minimally crossed
the fog long and for the briefest of moments. Defendant was driving down an empty,
winding backroad and crossed onto the fog line a few times with just the right tire
and only for a few seconds each time. The Superior Court has found examples of
dangerous lane violations when a defendant made “sharp” course corrections
without awareness of surroundings and almost colliding with another vehicle or
when a defendant crossed a fog line twice and weaved within its lane of traffic—
neither which were the case here.’ Here, Defendant’s digressions were minimal, not

apparently unsafe, and did not warrant an emergency stop by Adams because there

 

8 Id.
‘Id.

8 Anderson, 2010 WL 4056130, at *3; State v. Mulholland, 2013 WL 3131642, at *1 (Del. Com. PI. June 14, 2013).
6
was not enough to amount to reasonable suspicion of violation of §4122.

2. Turn Signal Violation

Section 4155(b) differs considerably from § 4122 in that it does not require
consideration of whether the act was done in a safe manner; rather, it prohibits
turning without adequate signaling in all instances. Under 21 Del. C. § 4155(b), a
person must signal his or her intention to make a turn for a least 300 feet before
conducting the turn.

I find that Adams had reasonable suspicion to believe a violation of § 4155(b)
had occurred. Adams testified that he observed Defendant make a left-hand turn
without first signaling 300 feet in advance. Specifically, he testified that
Defendant’s vehicle activated its turn signal “quickly” and, in his assessment, no
more than 75 feet before moving left into the left turn lane. Although no
measurements were provided, my review of the MVR supports the officer’s
testimony. Based on the apparent speed of the vehicles in the MVR and the distance
traveled between Defendant initiating her turn signal and moving into the left turn
lane and then actually turning, sufficient reasonable suspicion existed for Adams to

initiate a traffic stop for violation of § 4155(b).
CONCLUSION
For the foregoing reasons, the Motion is DENIED, and the case shall proceed
to Trial as scheduled.

IT IS SO ORDERED.

ee,
BradleyA~ Mannitig
Judge